Opinion by
Mb. Justice Fell,
The demurrer of the South Penn Oil Company was sustained *396on the ground that the statement filed disclosed no cause of action against it. The averments relied upon to sustain the action may be briefly stated: J. L. Fisher, the plaintiff, sold and assigned a number of leases, covering about 4,000 acres of land, to B. F. Tomb. The consideration named in the assignments was $500 paid at the time, and $1,000 to be paid thereafter in case oil was found in any well drilled and the territory was further operated by Tomb or his assigns. This assignment was subject to the conditions as to the payment of rents and royalties contained in the lease to Fisher. Tomb assigned these leases to Guffey & Queen who assigned them to the South Penn Oil Company. The oil company drilled a well, found oil, and is further operating for oil. The contention of the plaintiff is that the obligation of Tomb to pay $1,000 additional if oil was found is a covenant running with the land, and that by reason of the assignments mentioned the South Penn Oil Company is liable for the payment of this amount to him.
It was within the power of the plaintiff while holding the leasehold interest to exact covenants which would bind a subsequent assignee in possession of the land, but that he did not do so is manifest. He parted with his whole interest for a present consideration paid, and a future contingent consideration to be paid by Tomb if oil was found in paying quantities. Tomb took the assignments subject to all the conditions of the original leases and to the payment of the rents and royalties reserved, and he paid $500 for the transfer and agreed to pay $1,000 additional if oil was found. This was merely a bonus. We see no indication that the parties meant to charge the land, and unless it appears that there was an intention to create a charge it is useless to pursue the inquiry further.
The judgment is affirmed.